Citation Nr: 1209481	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  05-00 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased (compensable) rating for status post hernia repair.
 
2.  Entitlement to an initial, compensable rating for surgical scar residual to hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1981to December 1984.  

This appeal to the Board of Veterans Appeals (Board) arose from a March 2004 rating decision in which the RO, inter alia, denied a compensable rating for status post hernia repair, but granted service connection and assigned an initial, noncompensable rating for scar due to hernia repair, effective November 20, 2003.  The Veteran filed a Notice of Disagreement (NOD) with the assigned ratings in March 2004.  The RO issued a statement of the Case (SOC) in January 2005.  In February 2005, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board.  

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in report of contact in October 2005, the Veteran requested a Board video-conference hearing.  After receipt of additional evidence, the RO continued to deny each claim (as reflected in a June 2006 supplemental SOC (SSOC)).  

An October 2011 letter informed the Veteran that his requested Board hearing was scheduled in November 2011.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for a scar, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional RO action in this appeal is warranted.

In this case, additional pertinent evidence-in particular, the report of an August 2007 VA examination-was received by the RO after the issuance of the June 2006 SSOC but prior to certification to the Board in December 2011.  However, no SSOC addressing this evidence was issued, as required by regulation.  See 38 C.F.R. §§ 19.31, 19.37 (2011).  Under these circumstances, the Board has not alternative but to remand the matter on appeal for RO consideration in light of the additional evidence received, in the first instance, and for issuance of an SSOC reflecting such consideration.

The Board also finds that, prior to such adjudication, additional development of these claims is warranted. 

With regard to the Veteran's claims for higher ratings for status post hernia repair and for scar due to hernia repair, the most recent VA examination for these disabilities was in August 2007.  In the January 2012 Appellant's Brief, the Veteran's representative essentially argued that the symptoms associated with the status post hernia repair and the symptoms associated with the scar due to hernia repair had increased in severity since the August 2007 evaluation.  The Board notes that the Veteran was scheduled for examinations to evaluate the current severity of his disabilities in April 2011 but he failed to report for his examinations.  On these facts, the Board finds that the medical evidence currently of record is inadequate to resolve these claims, and that further examinations, with findings responsive to the applicable rating criteria, and appropriate medical opinions, is needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA digestive conditions and scar examinations, by appropriate medical professionals, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim for a higher, initial rating, and shall result in denial of the claim for increased rating.  See 38 C.F.R. § 3.655(a), (b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claims for higher ratings should include consideration of all evidence added to the record since the RO's last adjudication of the claims.  Additionally, the RO's adjudication of the claims should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), consistent with Fenderson,  12 Vet. App. at 126 and Hart v. Mansfield, 21 Vet. App. 505 (2007), as appropriate, is warranted.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records/responses received from each contacted entity are associated with the claims file, or a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA digestive conditions and scar examinations, by appropriate physicians, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to each physician designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting individual prior to the completion of his or her report) and all clinical findings should be reported in detail.  Each physician should set forth all examination findings in completed (typewritten) report.

Hernia: The examiner should clearly indicate whether the Veteran currently has a hernia, and if so, the nature and extent of such hernia, or identify all residuals of the hernia in accordance with the pertinent rating criteria for evaluating the condition.  

Scar:  The examiner should provide a detailed description of the scar due to hernia repair, to include, but not limited to, the following: the measurements of the length and width of the scarring, as well as the areas of the scars in terms of square inches or square centimeters; whether the scarring is superficial (not associated with underlying soft tissue damage); whether the scarring is unstable (frequent loss of covering of skin over scar); whether the scarring is painful on examination; and whether the scar results in limited motion or other limitation of function of an affected body part.  If so, the examiner should describe in detail the limitation(s), and the extent and severity thereof.  If the scarring does not cause limited motion or other limitation of function of an affected body part, the examiner should specifically so state.    

4.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for higher ratings for status post hernia repair and scar due to hernia repair. 
If the Veteran fails, without good cause, to report to the hernia examination, in adjudicating the claim for increased rating, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate each claim on appeal in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claims) and legal authority (to include whether staged rating, pursuant to Fenderson and Hart (cited above) is appropriate.)

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


